Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-5 and 7-20 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art , US 7,899,791 B1 discloses A mirror storage server comprising: a processor coupled to a memory through a bus, the memory to cache filesystem intent data in temporary storage, the filesystem intent data to be stored in a spill file if the mirror storage server performs a cache flush; a storage subsystem to contain the spill file; a communication interface to receive filesystem intent data from a source storage server; cache flush logic to monitor a utilization of a block cache in the mirror storage server, track the age of at least one data block in the block cache, and transmit a cache flush hint message to a source storage server before performing the cache flush, wherein performing the cache flush comprises separating a plurality of data blocks in the block cache into a plurality of groups, and writing a group that contains a filesystem intent record to a storage subsystem, and wherein the cache flush hint is transmitted when the utilization of the block cache exceeds a first predetermined threshold; and mirror destination logic to earmark the filesystem intent data for storage in the spill file and to discard the filesystem intent data if a remote cache flush notification message, received from the source storage server, precedes a local cache flush on the mirror storage server, the message indicating that a remote cache flush has occurred on the source storage server, where in the remote cache flush, data corresponding to the filesystem intent data is written to a storage subsystem in the source storage server; and cache flush logic to begin the local cache flush if a utilization of the block cache exceeds a second threshold or if an age of an item in the block cache exceeds a third threshold.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAMQUY TRUONG/Primary Examiner, Art Unit 2195